DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "candidate voxels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "wherein identifying a series of signatures spanning all Gleason scores" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "COTS or CS" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "wherein contouring digitally normal tissue organ that is commonly imaged in all MRI modalities" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "delineating the normal tissue organ edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "forming a binary organ mask" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of assessing a patient bearing a tumor without significantly more. The claim(s) recite(s) the steps of scanning a patient with a MRI, gathering MRI modalities (images), constructing a spatially registered multispectral hypercube, generating untransformed tumor signatures, contouring normal tissue, identifying voxels inside contour, and generating mask for normal tissue, generating covariance matrix and mean signature for normal tissue, inserting the data into supervised target detection algorithm, computing and recording value for each voxel, identifying two sets of clinical MRI scanning situations for use with whitening-dewhitening transforms, generating whitening-dewhitening transform signatures, inserting the transformed data into supervised target detection algorithm, computing and recording the value, assessing the extent of disease, generating and applying color to bands, computing tumor volume by thresholding the images and color images. The step of scanning a patient with MRI and gathering MRI modalities are considered as extra-solution activities that are well-understood, routine and conventional activities known in the industry for data gathering. The steps of constructing spatially registered multispectral hypercube, generating untransformed tumor signatures, contouring normal tissue, identifying voxels inside contour, and generating mask for normal tissue, generating covariance matrix and mean signature for normal tissue, inserting the data into supervised target detection algorithm, computing and recording value for each voxel, identifying two sets of clinical MRI scanning situations for use with whitening-dewhitening transforms, generating whitening-dewhitening transform signatures, inserting the transformed data into supervised target detection algorithm, computing and recording the value, assessing the extent of disease, generating and applying color to bands, computing tumor volume by thresholding the images and color images recite the concepts of data gathering and performing mathematical calculations. These steps recite a judicial exception which can be performed as a mental process or on pen and paper. This judicial exception is not integrated into a practical application because the steps generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality and recite the concepts of gathering data, organizing data, evaluating data, and performing mathematical calculations which can be performed as a mental step or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because addition of an MRI scanner generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering data, organizing data, evaluating data, and performing mathematical calculations. The addition of the MRI components alone to perform the abstract idea is not sufficient to transform it into a patentable invention.
Claims 20-23 are dependent on claim 19 and includes all the limitations of claim 19. Therefore, the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recite functions which can be performed as a mental process or on pen and paper, generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of gathering and organizing data, and performing mathematical calculations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are directed towards claims 19-34, however, the amendment only adds new claims 19-23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/               Primary Examiner, Art Unit 3793